GRIFFIN, Judge.
We affirm the order of disposition suspending J.E.P.’s commitment and allowing him to remain on community control, but the condition requiring the child and the parents to repay Orange County $150 for the public defender’s fee is stricken, since notice was not given of the right to challenge the amount of the fee as required by Florida Rule of Criminal Procedure 3.720(d)(1). On remand, the fee may be reimposed after compliance with the rule.
DISPOSITION AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; REMANDED.
DAUKSCH and ANTOON, JJ., concur.